                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

    KENNETH PETERSON, et al.                         Case No. 0:19-cv-01129-JRT-HB

                                      Plaintiffs,    [PROPOSED] ORDER GRANTING
                                                     MOTION OF CONSUMER
            v.                                       INDIRECT PURCHASER
                                                     PLAINTIFFS TO APPOINT
    JBS USA FOOD COMPANY                             INTERIM CO-LEAD CLASS
    HOLDINGS, TYSON FOODS, INC.,                     COUNSEL
    CARGILL, INC., and NATIONAL BEEF
    PACKING COMPANY,

                                   Defendants.


           Now before the Court is the Motion of Consumer Indirect Purchaser Plaintiffs to

Appoint Interim Co-Lead Class Counsel (ECF 55).

           This motion relates to a set of antitrust cases alleging that Defendants conspired to

fix and maintain prices in the beef market in violation of the federal antitrust laws.

           The Court concludes that interim co-lead counsel for Consumer Indirect Purchaser

Plaintiffs (“Consumer IPPs”) should be appointed in order to achieve efficiency and

economy in what is likely to be expensive and complicated litigation, while not

jeopardizing fairness to the parties.1

           IPPs’ counsel has moved the Court to appoint the law firms of Lockridge Grindal

Nauen P.L.L.P. and Hagens Berman Sobol Shapiro LLP as interim co-lead class counsel.



1
 This motion for appointment of lead counsel pertains only to the Indirect Purchaser
Plaintiff action. It does not pertain to the consolidated Cattle Actions identified in the
Court’s July 10, 2019 Case Management Order in In re Cattle Antitrust Litigation, No. 19-
cv-1222-JRT-HB [ECF No. 88].

540989.1
The Court has carefully reviewed the motion and its accompanying submissions, and has

also considered the factors outlined in Rule 23(g) of the Federal Rules of Civil Procedure.

The parties’ submission demonstrates that Lockridge Grindal Nauen P.L.L.P. and Hagens

Berman Sobol Shapiro LLP satisfy the requirements of Rule 23(g). This includes the work

counsel has done in identifying or investigating potential claims in the action; counsel's

experience in handling class actions, other complex litigation, and the types of claims

asserted in the action; counsel’s knowledge of the applicable law; and the resources that

counsel will commit to representing the class.

           IT IS HEREBY ORDERED:

           1.   For the foregoing reasons, the Motion of Consumer Indirect Purchaser

Plaintiffs to Appoint Interim Co-Lead Class Counsel is granted. Lockridge Grindal Nauen

P.L.L.P. and Hagens Berman Sobol Shapiro LLP are appointed interim co-lead class

counsel for IPPs under Fed. R. Civ. P. 23(g) (“Consumer IPP Interim Co-Lead Counsel”).

           2.   The duties of Consumer IPP Interim Co-Lead Counsel will include:

                a.    To determine and present (in briefs, oral argument, or such other

                      fashion as may be appropriate, personally or by a designee) to the

                      Court and opposing parties the position of Consumer IPPs on all

                      matters arising from pretrial proceedings;

                b.    To coordinate the initiation and conduct of discovery on behalf of

                      Consumer IPPs consistent with the requirements of Fed. R. Civ. P.

                      26(b)(1), 26(b)(2), and 26(g), including the preparation of joint




540989.1                                     2
                interrogatories and requests for production of documents and the

                examination of witnesses in depositions;

           c.   To conduct settlement negotiations on behalf of Consumer IPPs and

                any proposed Consumer IPP classes, but not enter into binding

                agreements except to the extent authorized by law;

           d.   To delegate specific tasks to other counsel in a manner to ensure that

                pretrial preparation is conducted efficiently and effectively;

           e.   To enter into stipulations with opposing counsel as necessary for the

                conduct of the litigation;

           f.   To prepare and distribute periodic status reports to the parties;

           g.   To maintain adequate contemporaneous time and cost records

                covering services as lead counsel and collect such information from

                Consumer IPPs’ co-counsel on at least a monthly basis. Lead counsel

                will provide summaries of such time and cost records for in camera

                review at the Court’s request;

           h.   To monitor the activities of co-counsel to ensure that schedules are

                met and unnecessary expenditures of time and funds are avoided; and

           i.   To perform such other pretrial duties as may be incidental to the

                proper coordination of pretrial activities or authorized by further order

                of the Court.




540989.1                                3
           3.   In no event shall any document be filed, or any discovery be served, on behalf

of Consumer IPPs without the approval of Consumer IPP Interim Co-Lead Counsel or

leave of Court, and any such filing may be stricken.

           4.   To the extent consistent with their duties to the Consumer IPPs and any

proposed Consumer IPP classes, co-lead class counsel for Consumer IPPs also shall

coordinate with Cattle Action counsel and with counsel of other Plaintiffs as appropriate,

and shall coordinate the activities of their respective Plaintiffs during pretrial proceedings.

           IT IS SO ORDERED.


Dated:
                                     HILDY BOWBEER
                                     United States Magistrate Judge




540989.1                                       4
